     Case 1:20-cv-00213-DAD-EPG Document 13 Filed 09/02/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DARRYL WALLACE,                                    No. 1:20-cv-00213-DAD-EPG (PC)
12                        Plaintiff,
13            v.                                         ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS
14    STEWART SHERMAN, et al.,
                                                         (Doc. No. 9)
15                        Defendants.
16

17          Plaintiff Darryl Wallace is a state prisoner proceeding pro se and in forma pauperis in this

18   civil rights action brought pursuant to 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 21, 2020, the assigned magistrate judge screened plaintiff’s first amended

21   complaint (“FAC”) and issued findings and recommendations, recommending that this action be

22   dismissed without further leave to amend due to plaintiff’s failure to state a cognizable claim.

23   (Doc. No. 9.) The magistrate judge found that despite having previously been provided with the

24   relevant legal standards to allege an Eighth Amendment “slip and fall” claim, in his FAC,

25   plaintiff still failed to allege any “exacerbating conditions” in support of that claim. (Id. at 6–7.)

26          On August 17, 2020, plaintiff filed objections to the pending findings and

27   recommendations. (Doc. No. 12.) In his objections, plaintiff does not meaningfully dispute the

28   magistrate judge’s analysis in the pending findings and recommendations. (See generally Doc.
                                                         1
     Case 1:20-cv-00213-DAD-EPG Document 13 Filed 09/02/20 Page 2 of 2

 1   id.) Instead, he points the court to his allegations and argues that they are sufficient to satisfy the

 2   relevant legal standards. (Id.)

 3          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 4   de novo review of this case. Having carefully reviewed the entire file, including plaintiff’s

 5   objections, the court concludes the findings and recommendations are supported by the record

 6   and by proper analysis.

 7          Accordingly,

 8          1.      The findings and recommendations issued on July 21, 2020 (Doc. No. 9) are

 9                  adopted in full;

10          2.      This action is dismissed without further leave to amend due to plaintiff’s failure to

11                  state a cognizable claim for relief; and

12          3.      The Clerk of the Court is directed to close this case.

13   IT IS SO ORDERED.
14
        Dated:     September 1, 2020
15                                                       UNITED STATES DISTRICT JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
